Citation Nr: 0513841	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-39 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the left forearm, to include 
an evaluation in excess of 30 percent for muscle injury to 
Muscle Groups VII and VIII, and an evaluation in excess of 
10 percent for malunion of ulna with bad alignment.

2.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran has recognized guerilla service from October 1, 
1943, to August 29, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2005, the Board received additional evidence from 
the veteran consisting of a medical certificate dated in 
March 2005 that is essentially duplicative of evidence 
already of record, and photographs supporting the veteran's 
claim for special monthly compensation.  Although the veteran 
did not waive regional office review of this additional 
evidence, the Board finds there is no prejudice to the 
veteran in proceeding with a decision in this case rather 
than remanding the case to the RO for such review.  This is 
in light of the favorable decisions that follow.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003); Bernard v. Brown, 4 
Vet. App. 384 (1993). 

In May 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's left forearm disability is shown to have a 
level of impairment that more nearly approximates that 
consistent with loss of use of the left hand.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for the assignment of a 60 percent rating for 
his service-connected left forearm disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5125 (2004).

2.  The criteria for the award for special monthly 
compensation based on the loss of use of the left hand have 
been met.  38 U.S.C.A. §§ 1114(k), 5107; 38 C.F.R. § 3.350, 
4.63 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

While performing recognized guerilla service in the 
Philippine Islands, the veteran was wounded in action with 
the enemy on May 22, 1945.  He sustained a penetrating bullet 
or shrapnel wound through the ulnar aspect of the left 
forearm at the junction of the middle and distal one third, 
with a compound fracture of the left ulna.  At the same time, 
he received lacerating wounds on the left side of the left 
middle finger and the medial side of the left index finger.  
When first medically observed, the left forearm wound was 
slightly infected with debris and large tissue defect.  The 
wound was debrided, sutured, and splinted.  

On May 31, 1945, the veteran's splint was removed, the wound 
redressed, and a circular molded cast was applied.  
Considerable soft tissue damage was again observed.  The 
veteran was hospitalized until August 29, 1945, and 
thereafter on convalescent leave until processed in October 
1945.  On examination at that time, the wound and fracture in 
his left forearm were described as incompletely healed.  

In March 1956, the RO granted service connection for gunshot 
wound, left forearm, and assigned a 30 percent rating, 
effective from November 1955.  

Pursuant to a Board decision, in January 1968, the RO 
assigned the veteran a separate 10 percent rating for 
malunion of ulna with bad alignment, residual of gunshot 
wound, left forearm.

In September 2002, the appellant filed a claim for increased 
ratings for his service-connected gunshot wound disability, 
and also requested special monthly compensation for regular 
aid and attendance.

Also in October 2002, the veteran's spouse informed the RO in 
writing that the veteran had been bedridden for sometime and 
that an aid and attendant was necessary.  She enclosed 
private treatment records dated in October 2002 showing that 
the veteran had been admitted in October 2002 to SUMCFI 
(Silliman University Medical Center, Foundation, Inc.) for 
sepsis syndrome secondary to community acquired pneumonia 
III, and chronic renal insufficiency secondary to gout 
nephropathy.

In January 2003, the veteran underwent various fee basis 
examinations to assess his service-connected gunshot wound 
injuries to the left forearm.  Findings show that the veteran 
was unable to grasp with the left hand.  The damaged muscles 
affected his hand extensions and he demonstrated hand 
extension contracture of the thumb and middle finger.  
Nontender scars were noted on the dorsal and ventral forearm, 
and there was atrophy of the forearm, dorsal aspect.  
Subcutaneous adhesions were found and tendon damage to long 
finger extensions.  There was bone damage to the radius and 
ulna.  The veteran was diagnosed as having thumb and middle 
finger extensions contractures secondary to gunshot injury, 
left forearm.  

Findings from orthopedic examinations in January 2003 show 
that the veteran had weakness and limitation of motion of the 
left hand and forearm.  He also had pain and limitation of 
motion of the left foot due to gouty arthritis and had been 
unable to walk since August 2002.  The veteran was noted to 
need assistance in activities of daily living.  Findings also 
revealed ankylosis of the PIP and DIP's of the middle, ring 
and little fingers.  The veteran was diagnosed as having left 
hand and forearm contractures secondary to gunshot left 
forearm, and chronic gouty arthritis, left foot.

Range of motion studies performed in conjunction with the 
veteran's January 2003 examinations include the following 
findings with respect to the left forearm:  Elbow flexion and 
extension of zero to 145 degrees, forearm supination of zero 
to 55 degrees, forearm pronation of zero to 90 degrees, wrist 
flexion of zero to 15 degrees, wrist extension of zero to 10 
degrees, wrist ulnar deviation of zero to 10 degrees and 
wrist radial deviation of zero to 10 degrees.  Finger "MOP" 
flexion was zero to 45 degrees for the first finger, zero to 
70 degrees for the second and third fingers, zero to 80 
degrees for the fourth finger and 80 degrees for the fifth 
finger.  Finger "IP" flexion was zero degrees for the first 
and third fingers, zero to 90 degrees for the second finger, 
60 degrees for the fourth finger and 70 degrees for the fifth 
finger.

A private medical certificate dated in January 2003 shows 
that the veteran was treated at Silliman University Medical 
Center Foundation, Inc./Holy Child Hospital from August 30, 
2002, to "present" due to sepsis secondary to pneumonia, 
toxic-metabolic.  He also had encephalopathy secondary to 
chronic renal insufficiency, secondary to gouty nephropathy, 
hypertension and cardiovascular disease.  The physician 
opined that the veteran was still unable to ambulate on his 
own and was unable to attend to his personal needs on his 
own. 

An aid and attendance VA examination report dated in January 
2003 shows that the veteran had been hospitalized for 
cholecystectomy and CBDE in September 2002 and for pneumonia 
in October 2002.  It also shows that he was in a wheelchair 
due to arthritis.  His best corrected vision was not 5/200 or 
worse, and he was found to be capable of managing benefit 
payments in his own best interests.  Factors affecting his 
ability to ambulate, perform self-care, or travel beyond the 
premises or the home included deformities of the fingers and 
toes, joint pains, urinary and bowel incontinence, poor 
memory and an inability to ambulate.  It is noted that he 
stays home in bed or wheelchair and appeared cooperative, 
conscious, wheelchair bound, and not in distress.  The 
examiner stated that the veteran could not feed himself due 
to arthritic deformities and had muscle atrophy.  The veteran 
was found to be able to leave home to visit his doctors, and 
his restrictions were permanent.  His diagnoses included 
gout/rheumatoid arthritis, status post cholecystectomy and 
CPRE, pneumonia and senility.

Private medical records from the Department of Physical 
Medicine and Rehabilitation show an initial assessment 
evaluation in January 2003 and subsequent records in February 
2003.  The initial assessment form, signed by an occupational 
therapist, assessed the veteran's independence in various 
activities of daily living on a scale of zero to 7.  A rating 
of "1" showed dependence (25% or less) and a rating of "7" 
showed independence.  A rating of "0" meant not applicable, 
or that the patient was not responsible for the task.  Using 
this rating scale, the veteran was rated at zero or 1 for 
activities including feeding, upper and lower extremity 
dressing, toileting, grooming, bathing, communication, 
sphincter control, mobility and leisure skills.  He scored 
either a 6 or 7 for social cognition and meal preparation.

Comments reflected on a February 2003 Manual Muscle Test 
report include swan-neck deformity on left middle, ring, and 
little finger; finger flexor contracture on bilateral hands; 
atrophy on bilateral thenar and hypothenar eminence; and 
slight gulfering on bilateral hands.

According to a private medical certificate dated in October 
2003, the veteran had been confined to a medical facility 
from February 2 to 5, 2000, for Amoebic Dysentery.  

In a "To Whom It May Concern" letter dated in October 2003, 
the veteran had again been confined to a medical facility 
from October 6 to November 1, 2002, for sepsis syndrome 
secondary to pneumonia, chronic renal insufficiency, 
secondary to gouty nephropathy, and a small cutaneous abscess 
in the abdominal area, resolved.  The physician said that the 
veteran could no longer perform personal functions in the 
absence of an aid and attendant.

A private medical certificate dated in June 2004 references 
the veteran's hospitalization in October 2002 and states that 
the veteran was currently unable process any bank 
transactions as he was still in a wheelchair and unable to 
ambulate.  The physician also said that the veteran was 
presently on a regular physical rehabilitation treatment at 
Silliman Medical Center.
Analysis

Increased Rating

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of al procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court of 
Appeals for Veterans Claims (Court) held that the selection 
of the proper diagnostic code is not a question of law 
subject to the de novo standard of review.  Accordingly, the 
Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran, who is right handed, is presently evaluated at 
the maximum 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5307, for injury to muscle groups VII and 
VIII.  That is, he is rated as having a severe muscle injury 
to Muscle Group VII under Code 5307.  Accordingly, there is 
no basis for awarding him a higher than the maximum 30 
percent rating under the muscle injury codes.

He is also evaluated as 10 percent disabling under Code 5211 
for malunion of the ulna with bad alignment.  38 C.F.R. 
§ 4.71a.  The Board finds that he is not entitled to an 
increased rating to 20 percent under this code as the 
evidence does not show nonunion of the ulna.  In this 
respect, a February 2003 x-ray examination of the left 
forearm shows a healed fracture of the distal ulna.  

The veteran's representative asserted in written argument in 
May 2005 that the veteran should be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125, for loss of use of the minor 
hand.  Under this code, a 60 percent rating is warranted for 
loss of use of the minor hand.  The Board agrees.  As the 
veteran's representative pointed out in May 2005, medical 
findings in January and February 2003 show the veteran is 
unable to write or to grasp with the left hand due to flexion 
contracture of the left thumb and middle finger.  Findings 
also revealed ankylosis/swan-neck deformity of the left 
middle, ring and little fingers.  A functional skills 
assessment evaluation was performed in January 2003 revealing 
the veteran's extreme dependence in activities that include 
feeding, upper and lower extremity dressing, toileting, 
grooming, and leisure skills such as table games and TV and 
radio use.  

In light of these findings, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's service-connected disability is likely productive 
of impairment which more nearly approximates that consistent 
with loss of use of the left hand.  See 38 C.F.R. § 4.3.  As 
such, the criteria for a 60 percent rating pursuant to 
Diagnostic Code 5125 have been met.  

Additionally, the Board finds that there is no showing that 
the veteran's left forearm disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not warranted frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Although the veteran has had recent 
hospitalizations, they were not for his service-connected 
left forearm disability.  Thus, the Board finds that the 
currently assigned rating of 60 percent adequately 
compensates the veteran for the severity of his left forearm 
disability.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Special Monthly Compensation

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of special monthly 
compensation (SMC) provided under 38 U.S.C.A. § 1114(k) is 
payable in certain circumstances including the anatomical 
loss of one foot or one hand.  Additionally, the level of SMC 
provided under 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet, or one hand and 
one foot; blindness in both eyes with visual acuity of 5/200 
or less; or being permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 C.F.R. 
3.350(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made. The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a) (2004).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2004).

In light of the discussion above regarding affording the 
veteran a higher rating, to 60 percent, for his service-
connected left forearm disability based on loss of use of the 
left hand, the Board finds that the evidence establishes that 
the actual remaining function of the hand is no more than 
would be equally well served by an amputation stump and 
suitable prosthesis.  Thus, the veteran is entitled to 
special monthly compensation for the loss of use of the left 
hand at the rate prescribed by 38 U.S.C.A. § 1114(k).  

In regard to special monthly compensation based on the need 
for regular aid and attendance, the Board does not find that 
the veteran meets such criteria.  In this regard, while there 
is no question that the veteran needs the regular aid and 
attendance of another person, his need is not solely 
attributable to his service-connected minor extremity 
disability.  In fact, the examiner who performed an aid and 
attendance examination in January 2003 did not even include 
the veteran's service-connected left forearm disability in 
his diagnoses, but rather diagnosed the veteran with a number 
of nonservice-connected disabilities including 
gout/rheumatoid arthritis, status post cholecystectomy and 
"CPRE", pneumonia, and senility.  In addition, although the 
January 2003 orthopedic examiner determined that the veteran 
needed assistance in activities of daily living, he did not 
attribute such need solely to the veteran's diagnosed left 
hand forearm contractures secondary to gunshot left forearm.  
Rather he also diagnosed the veteran as having gouty 
arthritis of the left foot and attributed this disability to 
the veteran's need for a wheelchair.    

In terms of housebound benefits, the January 2003 aid and 
attendance examiner indicated only that the veteran was 
wheelchair bound due to arthritis and was either in bed or in 
his wheelchair.  He did not indicate that his service-
connected left forearm disability caused him to be 
housebound.  In sum, the medical evidence does not show that 
the veteran is housebound due to his service-connected left 
forearm disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to claims such as these.  This new law redefines 
VA's obligations insofar as properly notifying and assisting 
veterans in developing their claims.  Inasmuch as the Board 
is granting the veteran's claims for a higher rating and for 
special monthly compensation, there is no need to discuss 
VA's compliance with the VCAA.



ORDER

An increased rating, to 60 percent, for the service-connected 
left forearm disability is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.

Special monthly compensation for the loss of use of one hand 
pursuant to 38 U.S.C.A. § 1114(k) is granted; subject to the 
regulations controlling disbursement of VA monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


